  Case 2:20-cv-03171-CJC-AFM Document 15 Filed 05/11/20 Page 1 of 1 Page ID #:89

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA                             JS-6
                                    CIVIL MINUTES – GENERAL


Case No.        CV 20-03171-CJC (AFMx)                             Date       May 11, 2020
Title           Chris Langer v. Lorenzo Chavez et al


PRESENT:

            HONORABLE CORMAC J. CARNEY, UNITED STATES DISTRICT JUDGE

         Gabriela Garcia                                           Not Reported
         Deputy Clerk                                              Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:                     ATTORNEYS PRESENT FOR DEFENDANT:

         None Present                                              None Present

PROCEEDINGS:            (IN CHAMBERS) ORDER DISMISSING ACTION ON NOTICE OF
                        SETTLEMENT


        The Court, having been notified by the Notice of Settlement [14] that the case settled,
hereby orders this action dismissed without prejudice. The Court hereby orders all proceedings
in the case vacated and taken off calendar.

       The Court retains jurisdiction for sixty (60) days to vacate this order and to reopen the
action upon showing of good cause that the settlement has not been completed.




                                                                                      -      :        -
                                                   Initials of Deputy Clerk     gga
cc:




CV-90 (06/04)                            CIVIL MINUTES - GENERAL                                 Page 1 of 1
